Citation Nr: 1228935	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-15 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for residuals status post myomectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to May 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Columbia, South Carolina RO.  A notice of disagreement was received in October 2008, a statement of the case was issued in March 2010, and a substantive appeal was received in April 2010.  In April 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, the Veteran requested and was granted a 60 day abeyance period for the submission of additional evidence; no additional evidence was received and the time has lapsed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that she has received ongoing treatment for the disability at issue with her primary care physician and other physicians through Tricare.  A review of the claims file reveals that the RO has not yet attempted to obtain the Veteran's treatment records from Tricare regarding treatment for residuals status post myomectomy.  Additional development is necessary to ensure that all pertinent treatment records have been located and associated with the claims file, with the Veteran's assistance.

Additionally, the Veteran testified that her symptoms had worsened since the most recent VA examination in September 2009.  She testified that an ultrasound with a private gynecologist revealed three or four large fibroids, which the physician suggested she have removed, and the recommendation was to have a hysterectomy.  She testified that she had a long and painful menstruation with a very heavy blood flow, accompanied each month by yeast and urinary tract infections; she had taken medications including penicillin and Monistat to control the infections, yet they continued to recur almost every month with menstruation.  She testified that she was unsure whether the heavy periods caused her to be anemic, although she would become very tired on the first day of menstruating and have to stay home.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request copies of any private treatment records from Tricare regarding gynecological treatment.

2.  The RO should then schedule the Veteran for an appropriate VA examination to ascertain the current severity of the disability.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of VA rating criteria for residuals status post myomectomy, including any impairments of the urinary and/or gynecological systems.

3.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claim.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


